UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-20848 UNIVERSAL INSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 65-0231984 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 W. Commercial Blvd., Suite 100, Fort Lauderdale, Florida 33309 (Address of principal executive offices) (954) 958-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer” and “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:39,166,033 shares of common stock, par value $0.01 per share, outstanding on May 4, 2010. 2 UNIVERSAL INSURANCE HOLDINGS, INC. TABLE OF CONTENTS Page No. PART I: FINANCIAL INFORMATION Explanatory Note 4 Item 1. Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 5 Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 6 Condensed Consolidated Statements of Operations for the Three-Month Periods Ended March 31, 2010 and 2009 7 Condensed Consolidated Statements of Stockholders’ Equity for the Three-Month Periods Ended March 31, 2010 and 2009 8 Condensed Consolidated Statements of Cash Flows for the Three-Month Periods Ended March 31, 2010 and 2009 9 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 50 PART II: OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. (Removed and Reserved) 52 Item 5. Other Information 52 Item 6. Exhibits 52 Signatures 54 3 Explanatory Note Universal Insurance Holdings, Inc. (“the Company”) is filing this amendment of its Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 (“Amended Report”) to restate its Condensed Consolidated Financial Statements for the three-month period ended March 31, 2010.The Company is issuing this restatement to correct an error in the accounting for an other-than-temporary impairment (“OTTI”) of an investment security at March 31, 2010 that was sold at a loss after March 31, 2010, but before the Company filed its Form 10-Q for the quarter.The Audit Committee, in consultation with management, concluded that the impairment of the investment security should have been reflected in the Company’s financial statements for the quarter ended March 31, 2010.The net effect resulting from the recording of the impairment of the security in the quarter ended March 31, 2010 on net income, accumulated other comprehensive income, diluted earnings per share, and stockholders’ equity is as follows: ● Net incomedecreasedby $1,362,721 ● Accumulated other comprehensive incomeincreased by $1,478,917 ● Diluted earnings per sharedecreased by $0.04 ● Stockholders' equityincreased by $116,197 Notes 1, 2, 5 and 15 to the Condensed Consolidated Financial Statements included herein also contain information regarding the nature and effect of the restatement. For the convenience of the reader, this Amended Report sets forth the Form 10-Q in its entirety.Other than amending the disclosures relating to the restatement, no attempt has been made in this Amended Report to amend or update other disclosures presented in the original Form 10-Q. Among other things, forward-looking statements made in the original Form 10-Q are not revised to reflect events that occurred or facts that became known to the Company after the filing of the original Form 10-Q and such forward-looking statements should be read in their historical context. The following items of the original Form 10-Q are being amended in this Amended Report as a result of this restatement: Part I – Item 1 – Financial Statements Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Part I – Item 4 – Controls and Procedures Exhibit 31.1 –Certification of Chief Executive Officer Pursuant to Rule 13a-14(a)/15d-14(a), as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 –Certification of Chief Financial Officer Pursuant to Rule 13a-14(a)/15d-14(a), as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 – Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Title 18, United States Code, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 99.1 – Schedule of Investments 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of Universal Insurance Holdings, Inc. and Subsidiaries Fort Lauderdale, Florida We have reviewed the accompanying condensed consolidated balance sheet of Universal Insurance Holdings, Inc. and Subsidiaries as of March 31, 2010 and the related condensed consolidated statements of operations and cash flows for the three-month periods ended March 31, 2010 and 2009.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Blackman Kallick LLP Chicago, Illinois May 10, 2010, except for the portions of Notes 1, 2, 5 and 15 addressing the error correction as to which the date is August 9, 2010 5 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UNIVERSAL INSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited and Restated) (See Note 1) December 31, ASSETS March 31, 2010 Cash and cash equivalents $ $ Investments Fixed maturities available for sale, at fair value Equity securities available for sale, at fair value Real estate, net Prepaid reinsurance premiums Reinsurance recoverables Premiums receivable, net Receivable from securities Other receivables Income taxes recoverable Property and equipment, net Deferred policy acquisition costs, net Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Unpaid losses and loss adjustment expenses $ $ Unearned premiums Advance premium Accounts payable Bank overdraft Reinsurance payable, net Income taxes payable Dividends payable - Other accrued expenses Long-term debt Total liabilities STOCKHOLDERS' EQUITY: Cumulative convertible preferred stock, $.01 par value Authorized shares - 1,000,000 Issued shares - 107,690 and 108,640 Outstanding shares - 107,690 and 108,640 Minimum liquidation preference - $287,240 and $288,190 Common stock, $.01 par value Authorized shares - 55,000,000 Issued shares - 40,877,087 and 40,214,884 Outstanding shares - 39,166,033 and 37,774,765 Treasury shares, at cost - 1,711,054 and 1,809,119 shares ) ) Common stock held in trust, at cost 0 and 631,000 shares - ) Additional paid-in capital Accumulated other comprehensive (loss) income, net of taxes ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 6 UNIVERSAL INSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Restated see Note 1) For the Three Months Ended March 31, PREMIUMS EARNED AND OTHER REVENUES Direct premiums written $ $ Ceded premiums written ) ) Net premiums written Decrease (increase) in net unearned premium ) Premiums earned, net Net investment income Realized gains on investments Foreign currency gains on investments - Commission revenue Other revenue Total premiums earned and other revenues OPERATING COSTS AND EXPENSES Losses and loss adjustment expenses General and administrative expenses Total operating costs and expenses INCOME BEFORE INCOME TAXES Income taxes, current Income taxes, deferred ) Income taxes, net NET INCOME $ $ Basic net income per common share $ $ Weighted average of common shares outstanding - Basic Fully diluted net income per share $ $ Weighted average of common shares outstanding - Diluted Cash dividend declared per common share $ $ For the Three Months Ended March 31, Comprehensive Income: Net income $ $ Change in net unrealized (losses) gains on investments, net of tax ) Comprehensive Income $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 7 UNIVERSAL INSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) For the Three Months Ended March 31, 2010 (Restated - see Note 1) Common Shares Preferred Stock Shares Common Stock Amount Preferred Stock Amount Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Stock Held in Trust Treasury Stock Total Stockholders' Equity Balance, December 31, 2009 $ ) $ ) $ Issuance of common shares ) ) Preferred stock conversion ) 12 ) (2
